Citation Nr: 0619847	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  95-35 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right shoulder disability with rotator cuff impairment.

2.  Entitlement to a rating in excess of 20 percent for a 
left shoulder disability with rotator cuff impairment.  



REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq.



WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which granted a claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 for a right shoulder disability with rotator cuff 
impairment and a left shoulder disability with rotator cuff 
impairment, and assigned 20 percent and 10 percent ratings, 
respectively, each with an effective date of April 5, 1994 
(initial date of claim).  

A March 2003 rating decision granted an increased rating of 
20 percent for the left shoulder disability effective April 
5, 1994.  According to AB v. Brown, 6 Vet. App. 35 (1993), 
the appeal remains pending because it is generally presumed 
that the veteran seeks the maximum benefit allowed by the 
law.  

In July 2003, the Board denied increased evaluations for the 
right and left shoulder disabilities, as well as a claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for a 
central nervous system disorder.  

The veteran appealed the latter determination to the U.S. 
Court of Appeals for Veterans Claims (Court).  The Court 
issued a December 2005 Memorandum Decision that affirmed the 
July 2003 Board decision in part (as to the denial of the 
claim for compensation for a central nervous system disorder 
pursuant to 38 U.S.C.A. § 1151), and vacated in part (the two 
remaining increased rating claims).  As such, the Court 
remanded the issues of increased ratings for a right shoulder 
disability with rotator cuff impairment, and a left shoulder 
disability with rotator cuff impairment, which will be 
addressed further below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), evidentiary development is necessary.

In its December 2005 Memorandum Decision, the Court found 
that the July 2003 Board decision had not discussed whether 
increased ratings were warranted pursuant to DeLuca v. Brown, 
8 Vet. App. 202 (1995), and thus had not provided adequate 
reasons and bases for the denial of both claims.  

A review of the record shows that in December 2001 the 
veteran had undergone a VA examination, which apparently had 
originally been sought pursuant to the Deluca decision (as 
described in the July 2003 Board decision).  

Given, however, the lapse of time since this last 
examination, it is determined that the veteran should undergo 
additional VA assessment to facilitate a decision on the 
claims.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should ask the 
veteran to identify any outstanding and 
recent treatment records or any other 
relevant records held by any Federal 
department concerning his right and left 
shoulder disabilities.

The letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should attempt to obtain any 
identified outstanding treatment records.

3.  The veteran should undergo a VA 
examination concerning his right and left 
shoulder disabilities with rotator cuff 
impairment.  The examination should 
include range of motion studies, and 
commentary as to the extent of any painful 
motion or functional loss due to pain, 
weakness, and fatigability.  The RO should 
forward the veteran's claims file for 
review by the VA examiner.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.  

4.  Then, the RO should readjudicate the 
veteran's claims for a rating in excess of 
20 percent a right shoulder disability 
with rotator cuff impairment and a rating 
in excess of 20 percent for a left 
shoulder disability with rotator cuff 
impairment.  If the determination of the 
claims remains unfavorable to the veteran, 
the RO must issue a supplemental statement 
of the case and provide him a reasonable 
period of time to respond before this case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans'Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


